—In a proceeding pursuant *584to CPLR article 78, to review a determination of the District Court, First District, Suffolk County (Zuckerman, J.), dated January 8, 1998, classifying the petitioner as a level three sex offender under the Sex Offender Registration Act (see, Correction Law § 168 et seq.), and in the nature of mandamus to compel the District Court, First District, to conduct an evidentiary hearing to determine the petitioner’s classification under the Sex Offender Registration Act, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Jones, Jr., J.), entered February 3, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
While we agree that the proceeding must be dismissed we do so on a different ground than those relied on by the Supreme Court. The petitioner’s contentions are not properly reviewable in a proceeding pursuant to CPLR article 78 (see, Matter of Donald P. v Palmieri, 257 AD2d 623; Matter of Haddock v Wexner, 253 AD2d 881; Matter of S.V. v Calabrese, 246 AD2d 655; Matter of Raphael S. v Leventhal, 246 AD2d 659). Santucci, J. P., McGinity, Luciano and Schmidt, JJ., concur.